CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



Exhibit 10.10




DIGITAL RESELLER AGREEMENT


AMONG


TRITON DIGITAL


AND


DIAL GLOBAL








DATED AS OF JULY 29, 2011
























































***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



DIGITAL RESELLER AGREEMENT
This DIGITAL RESELLER AGREEMENT (this “Agreement”), dated as of July 29, 2011
(“Effective Date”), is by and between Triton Media Group, LLC, a California
limited liability company (“Triton”) and Dial Communications Global Media, LLC,
a Delaware limited liability company (“DG”).
RECITALS
WHEREAS, Triton is in the business of providing digital applications and
services to terrestrial radio stations in exchange for cash and commercial
advertising airtime;
WHEREAS, DG is in the business of terrestrial radio barter sales and wishes to
serve as a terrestrial radio barter sales representative to Triton; and
WHEREAS, Triton wishes to engage DG as its terrestrial radio barter sale
representative.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.
Article I





DEFINED TERMS


In addition to the terms defined elsewhere herein, for purposes of this
Agreement:
“Adjusted Gross Receipts” means Gross Receipts less only advertising agency
commissions actually paid by DG or any of its subsidiaries to unaffiliated third
parties.
“AQH” means average quarter hour impression.
“CPM” means cost per thousand impressions.
“Dispute” means all claims, controversies or disputes arising out of or in
connection with this Agreement.
“Gross Receipts” means all gross amounts actually received by DG, without any
deductions, with respect to impressions/inventory in the U.S. obtained during
the term.
“Term” is defined in Section 6.1.






***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



Article II


SERVICES
DG will provide, at its sole expense, services to Triton customarily rendered by
terrestrial network radio sales representatives in the United States. Triton
will exclusively use DG solely for the sale of over the air
impressions/inventory procured by bartering with U.S. traditional terrestrial
radio stations in exchange for Triton services; provided, Triton shall be
permitted to allow a broadcaster that controls a competing network (Triton will
use best efforts to procure such inventory for DG) to sell its inventory
(bartered for Triton services and products) via its owned and operated network
(e.g., Citadel/Cumulus or Clear Channel sign for a Triton service in exchange
for bartered inventory; Going forward, Triton may allow such broadcasters' owned
network to sell those impressions/inventory instead of Triton providing to DG
those impressions/inventory for sale).
Article III
PAYMENTS


Section 3.1    Commission. Triton shall pay to DG [***] for
impressions/inventory sold during the term.
        
Section 3.2    Payment Receipt by DG. To the extent DG collects or receives
Gross Receipts from customers, DG shall receive such monies in trust for and on
behalf of Triton. DG shall send such Adjusted Gross Receipts to Triton, less the
applicable commission, to Triton within fifteen (15) days of receipt of such
monies. DG and its creditors shall have no ownership or right to such monies.


Article IV
BUDGETING


Section 4.1    Budgeting. By January 31 of each year, DG will approve its annual
budget. Each year prior to DG approving its annual budget, Triton and DG will
agree on a target amount of new impressions/inventory that Triton will endeavor
to add to the DG network by signing new Triton affiliates for Triton digital
services. [***]
        
[***]
Article V
REVIEWS; REPORTING; AUDITS


Section 5.1     Reviews. Triton and DG will conduct mutual quarterly performance
reviews and annual true-ups regarding performance and guarantee payment.








***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



Section 5.2     Audit Rights. Each party will keep or cause to be kept, in
accordance with generally accepted accounting practice, books, records and
accounts covering its operations hereunder and containing all information
necessary for the accurate determination of amounts payable hereunder. DG will
permit an internationally recognized accounting firm representing Triton once
during any calendar year to inspect, during regular business hours, such books,
records and accounts as may be necessary to determine the completeness and
accuracy of reports required to be made hereunder. All information gained in
such inspection shall be maintained in confidence by Triton and such firm and
the accounting firm shall merely report to Triton whether there is a discrepancy
and, if so, the amount thereof. The parties agree that any deficiency shall be
promptly paid and any overpayment promptly refunded.


Section 5.3     Reporting Obligations. DG agrees to deliver to Triton within
thirty (30) days after the end of each calendar quarter during which it or its
affiliates have sold impressions, any part of which is within the Term of this
Agreement, a report in writing setting forth the: (i) amount of, (ii) identity
of, and (iii) commissions due for impressions sold during such calendar quarter
by DG or its affiliates.
 
Article VI
TERM; TERMINATION


Section 6.1    Term. This Agreement shall become effective upon the Effective
Date. Unless sooner terminated as herein provided, this Agreement shall continue
in effect until four (4) years from the Effective Date (“Term”).


Section 6.2    Termination. If either party is in material breach of this
Agreement, the other party may give written notice of termination of this
Agreement by calling attention to such default and specifying a termination date
not less than sixty (60) days after the date of such notice. If the other party
has not remedied such default prior to the termination date specified in such
notice, the notifying party may terminate this Agreement upon sending written
notice thereof to the other party.


Article VII
CONFIDENTIALITY


Each party shall hold the terms of this Agreement in strict confidence, using at
least the same degree of care to prevent unauthorized disclosure that it uses
with its own confidential information (but in no event using less than a
reasonable degree of care), and shall not disclose the terms of this Agreement
to others. Notwithstanding the foregoing sentence, the parties shall not be
obligated to maintain the confidentiality of any information that: (i) was
publicly known and made generally available in the public domain prior to the
time of disclosure by the disclosing party; (ii) becomes publicly known and made
generally available through no action or inaction of the disclosing party; or
(iii) is required by law to be disclosed by the disclosing party, provided that
the disclosing party provides the other party with prompt written notice of such


***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



requirement prior to such disclosure and assistance in obtaining an order
protecting such information from public disclosure.


Article VIII
DISPUTE RESOLUTION


Section 8.1     Arbitration. All Disputes that are not resolved by the parties
shall be resolved by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules; provided
that nothing in this Article VIII shall prohibit a Party from instituting
litigation to enforce any Final Determination.   The Parties hereby agree and
acknowledge that, except as otherwise provided in this Article VIII or in the
Commercial Arbitration Rules of the AAA as in effect from time to time, any
final determination hereunder shall be governed by, and shall be enforced
pursuant to the Uniform Arbitration Act and applicable provisions of Delaware
law.
                                   
Section 8.2     Selection of Arbitrators. Each party shall select one
independent arbitrator.  In the event that either party fails to select an
independent arbitrator as set forth herein within twenty (20) days after
delivery of a Notice of Arbitration, then the matter shall be resolved by the
arbitrator selected by the other Party.  The two (2) selected arbitrators shall
select a third independent arbitrator within twenty (20) days of their
selection, and the three arbitrators so selected shall resolve the matter
according to the procedures set forth in this Article VIII.


Section 8.3     Arbitration Location; Costs. The place of arbitration shall be
in the State of California. Each party shall bear its own costs relating to such
arbitration and the Parties shall equally share the arbitrators' fees and
expenses. The arbitration and all related proceedings and discovery shall take
place pursuant to a protective order entered by the arbitrators that adequately
protects the confidential nature of the parties' respective confidential
information.


Article IX
GENERAL PROVISIONS


Section 9.1    Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any of the parties hereto without the prior written consent of the
other parties hereto. Any such assignment shall be void ab initio.
Notwithstanding the foregoing, DG may assign all of its ongoing rights and
obligations under this Agreement to Westwood One, Inc. (“Westwood”) without the
prior written consent of Triton; provided that Westwood assumes all of DG's
rights and obligations under this Agreement, and provided that DG must provide
at least thirty (30) days written notice to Triton prior to consummating such
assignment and assumption. For avoidance of doubt, in the event DG assigns this
Agreement to Westwood in accordance with the requirements of the previous
sentence, this Agreement shall be deemed automatically amended upon consummation
of such assignment such that all references in the recitals and Articles of this
Agreement to “DG” shall


***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



thereafter be deemed references to “Westwood” for all purposes hereunder (other
than this Section 9.1), but DG shall not be relieved from any liabilities,
claims or obligations arising under this Agreement, and DG and Westwood shall be
jointly and severally liable for those claims, liabilities and obligations.
Notwithstanding the first two sentences of this Section 9.1, without the prior
written consent of the other party, either party may at any time, in its sole
discretion, assign, in whole or in part, its rights and obligations under this
Agreement to: (i) one or more of its affiliates (provided that any such
assignment shall not relieve such party of any of the liabilities, claims or
obligations arising under this Agreement); and (b) any purchaser of such party
or any of its divisions or any material portion of its assets (whether such sale
is structured as a sale of stock, sale of assets, merger, recapitalization or
otherwise) (provided that any such assignment shall not relieve such party of
any of the liabilities, claims or obligations arising this Agreement).
Section 9.2    Relationship of the Parties. None of the provisions of this
Agreement are intended to create, nor shall be deemed or construed to create,
any relationship between the parties other than that of independent entities
contracting with each other solely for the purpose of effecting the provisions
of this Agreement. Neither of the parties hereto, nor any of their respective
employees shall be construed to be the agent, employer or representative of the
other.
Section 9.3    Governing Law. The validity and interpretation of this Agreement
and the legal relations of the parties to it shall be governed by the laws of
the United States of America and the State of Delaware without regard for
principles related to choice of law.


Section 9.4    Limitation of Liability; Disclaimer of Warranties.


(a)NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT, THE PATENT RIGHTS, THE KNOW-HOW OR ANY IMPROVEMENT,
WHETHER SUCH CLAIM IS BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR
STRICT LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME.
(b)EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, WITH REGARD TO THE PATENT RIGHTS, KNOW-HOW, IMPROVEMENTS AND
PRODUCTS AND THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.


Section 9.5    Severability. If any provision or provisions of this Agreement,
or any portion of any provision hereof, shall be deemed invalid or unenforceable
pursuant to a final determination of any court of competent jurisdiction or as a
result of future legislative action,










***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



then such provision or portion thereof shall be construed to give effect to the
parties' intent regarding such provision or portion thereof to the maximum
extent permitted by applicable Law, and such determination or action shall be
construed so as not to affect the validity, enforceability or effect of any
other portion hereof or thereof.
Section 9.6    Headings; Interpretation. The headings of the various Articles
and Sections of this Agreement have been inserted for the purpose of convenience
of reference only, and shall not be deemed in any manner to modify, explain,
enlarge or restrict any of the provisions of this Agreement.
Section 9.7    Entire Agreement. This Agreement, and the documents and
instruments referred to herein, embody the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior agreements and understandings between the parties with respect to the
subject matter hereof.
[Signature Page Follows]
































***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                            
BY WESTWOOD ONE, INC.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
TRITON MEDIA GROUP, LLC:


By:_/s/ Michael Agovino_______________
Name: Michael Agovino     
Title: Chief Operating Officer
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC:


By:_/s/ Hiram Lazar___________________
Name: Hiram Lazar
Title: Chief Financial Officer












































***The confidential content of this Exhibit 10.10 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

